Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00062-CR

                                      IN RE Ronjee MIDDLETON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 9, 2015, relator Ronjee Middleton filed a petition for writ of mandamus

complaining of the trial court’s denial of Middleton’s motion to unseal an exhibit containing the

juror information cards for venire members seated in his criminal jury trial. See TEX. CODE CRIM.

PROC. ANN. art. 35.29(a)-(b) (West Supp. 2014) (protecting juror information from disclosure

except upon showing of good cause). The court has considered Middleton’s petition and is of the

opinion that he is not entitled to the relief sought.

           Prior to voir dire examination in the underlying proceeding, the State requested a jury

shuffle. Defense counsel objected to the jury shuffle on the ground that it violated relator’s rights

under Batson v. Kentucky. 476 U.S. 79, 89 (1985) (finding that the systematic exclusion of venire



1
  This proceeding arises out of Cause No. 2013-CR-0666, styled The State of Texas v. Ronjee Middleton, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.
                                                                                      04-15-00062-CR


members as potential jurors on the basis of race violates equal protection principles). The trial

court overruled Middleton’s objection and the trial proceeded. The jury ultimately convicted

Middleton of aggravated assault with a deadly weapon and Middleton timely filed a notice of

appeal. The appeal, styled Middleton v. State, Appeal No. 04-14-00678-CR, remains pending

before this court. Middleton moved to unseal the juror information cards so they could be included

in the record on appeal, in which he intends to argue the trial court erred in overruling his Batson

challenge to the jury shuffle. The trial court denied Middleton’s motion and Middleton now seeks

mandamus relief.

       The Supreme Court, in Batson created a framework allowing a criminal defendant to

enforce equal protection principles to prevent the State’s exercise of peremptory challenges in a

racially discriminatory manner. Batson, 476 U.S. at 96-97; Casarez v. State, 913 S.W.2d 468, 471

(Tex. Crim. App. 1994) (en banc). The Texas Court of Criminal Appeals has yet to extend the

application of Batson to permit a criminal defendant to challenge the State’s request for a jury

shuffle. See Ladd v. State, 3 S.W.3d 547, 575 n.9 (Tex. Crim. App. 1999) (noting the court has not

endorsed the argument that Batson naturally extends to jury shuffles).

       Because we are unable to find any case which would require the trial court to conclude that

relator established good cause for the disclosure of the juror information cards in this instance, we

cannot conclude that relator has demonstrated a “clear right to relief.” See Buntion v. Harmon, 827
S.W.2d 945, 947-48 (Tex. Crim. App. 1992) (en banc) (mandamus relief in a criminal case requires

both no adequate remedy at law to redress the alleged harm and a clear right to the relief sought).

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH


                                                -2-